DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 8/9/2018.  Claims 1-18 have been examined and are currently pending. 


Priority
No benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is claimed or acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-7 of, 
generating a first latent class model comprising a first set of behavioral classes, wherein the first latent class model is generated based on a representative population of individuals, respective contractual activities of the individuals, and the contractual term; generating a second latent class model comprising a second set of behavioral classes, wherein the second latent class model is generated based on an actual population of individuals, respective contractual activities of the individuals, and the contractual term;
detecting the engagement activity of the contract-bound party based on an occurrence of a contract engagement event; 
classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes, respectively, based on the detected contractual activity; 
determining an inequivalency score based on the classifications of the contract-bound party into the behavioral classes of each of the first and second sets of behavioral classes, wherein the inequivalency score represents a level of inequivalency between the first latent class model and the second latent class model; and 

detecting a contractual breach corresponding to a contractual conflict between the engagement activity and the contractual term; and 
performing a remedial action.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/generate class models, can observe/detect/classify engagement activity, can evaluate/determine an inequivalency score, can evaluate/determine contractual breach, and can evaluate/perform a remedial action.           


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, there are no hardware/machine to actually perform 
It should be noted the limitations of the method claims are claimed as being performed by a computer besides a nominal recitation of the method being "computer implemented" recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. Similarly, as it relates to the computer readable storage medium and the computer system claims, the limitations appear to be performed by a generic computing system. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 
Furthermore, note that adding “computer-aided”, for example, (i.e. computer-implemented method as recited in claim 1), to a claim covering an abstract concept, without more, is insufficient to render a patent claim eligible” where the claims "are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significant improvement made to a computer functionality to the performance of 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. computer-implemented), is recited at high level of generality and a generic computer component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 2-6, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-6 are also non-statutory subject matter.

Independent claim 7, 13:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 7 and product claim 13 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  



Dependent claims 8-12, and 14-18, are merely add further details of the abstract steps/elements recited in claim 7, and 13 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an 

Viewed as a whole, the claims (1-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (hereinafter, Hofmann, US 2004/0034652), in view of Eldon et al. (hereinafter, Eldon, US 2009/0307028).

As per claim 1, 7, 13, Hofmann discloses a computer-implemented method, a system and a program product for validating an engagement activity of a contract-bound party with respect to a contractual term of a contract, comprising:
one or more computer processors (Fig.9, item 120), 
one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions (Eldon teaches [0109, The 

generating a first latent class model comprising a first set of behavioral classes (Abstract, The System uses a Statistical latent class model, also known as Probabilistic Latent Semantic Analysis, to integrate data including textual and other content descriptions of items to be Searched, user profiles, demographic information, query logs of previous searches, and explicit user ratings of items,             0008, The System employs a statistical algorithm that uses available USER DATA and DOCUMENT DATA to create a statistical latent class model (MODEL), also known as Probabilistic Latent Semantic Analysis (PLSA). The system learns one or more MODELS based on the USER DATA, DOCUMENT DATA, and the available database containing data obtained from other users. Within the MODEL, probabilities for words extracted from training data are calculated and Stored in at least one matrix. An extended inverted index may also be generated and stored along with the MODEL in order to facilitate more efficient information gathering, 0033 Second, we then introduce the full, flat Probabilis tic Latent Semantic Analysis model for generic multiway co-occurrence data that can be used, e.g. for joint collaborative and content filtering, claim 1,  receiving into the recommendation System a set of Statistical latent class models along with appropriate model combination weights, each possible combination of 

generating a second latent class model comprising a second set of behavioral classes (Abstract, The System uses a Statistical latent class model, also known as Probabilistic Latent Semantic Analysis, to integrate data including textual and other content descriptions of items to be Searched, user profiles, demographic information, query logs of previous searches, and explicit user ratings of items,             0008, The System employs a statistical algorithm that uses available USER DATA and DOCUMENT DATA to create a statistical latent class model (MODEL), also known as Probabilistic Latent Semantic Analysis (PLSA). The system learns one or more MODELS based on the USER DATA, DOCUMENT DATA, and the available database containing data obtained from other users. Within the MODEL, probabilities for words extracted from training data are calculated and Stored in at least one matrix. An extended inverted index may also be generated and stored along with the MODEL in order to facilitate more efficient information gathering, 0029, The middle row 2 of FIG. 1 represents actual recommender functionality, where users are interested in retrieving objects. The last row 4 is of Special interest for marketing applications, where users are to be identified, claim 1, receiving into the recommendation System at least one of: an actual user profile]), 

However, Hofmann does not explicitly disclose, 
wherein the first latent class model is generated based on a representative population of individuals, respective contractual activities of the individuals, and the contractual term;
Eldon teaches (Fig. 3, item 451, Abstract, Said method comprises the following steps: providing information at data least concerning said entity's behaviour over time in relation to said at least one action based system by monitoring at least one entity induced event 120; and determining said at least one behaviour profile using behaviour classification algorithms to analyse said information in order to identify potentially fraudulent entities or in order to detect the interest of said entity,  0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said information. The step of determining the behaviour profile also comprises combining information regarding the present interaction with said at least one website with previously recorded behaviour profiles of said customer or with previously recorded behaviour profiles of an ensemble of customers that previously have visited said at least one website or other websites monitored by said real-time behaviour classification algorithm based method, 0126, Determining the fraud risk potential may also involve comparing a set of recently tracked events with an event pattern history, i.e. a predetermined selection of previously tracked event sets and their corresponding resulting fraud risk potential, respectively, and if there are one or more positive matches, reducing or increasing the fraud risk potential by for instance multiplying with 

wherein the second latent class model is generated based on an actual population of individuals, respective contractual activities of the individuals, and the contractual term;
Eldon teaches (Fig. 3, item 451, Abstract, Said method comprises the following steps: providing information at data least concerning said entity's behaviour over time in relation to said at least one action based system by monitoring at least one entity induced event 120; and determining said at least one behaviour profile using behaviour classification algorithms to analyse said information in order to identify potentially fraudulent entities or in order to detect the interest of said entity, 0084, 0086, 0116, At a point in time t.sub.0, a potential customer 200, by clicking to agree to the terms and conditions of a commercial merchant website being surveyed by the present fraud determination and indication system, is entering into an active tracking mode of the inventive system 100 in use for said website 450, e.g. a website selling telephone cards and services. This starts the predetermined tracking time interval. In the terms and conditions it may be pointed out, that such tracking and fraud indication system is being accepted to by accepting the terms for entering the website. When the customer is agreeing to the terms and conditions, this is event E.sub.0, 0125, The information made available by tracking a number of events can be analysed using behaviour classification algorithms that may comprise one or more predetermined rule sets and/or predetermined predictive models and/or at least one cross reference onto said 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.
detecting the engagement activity of the contract-bound party based on an occurrence of a contract engagement event; 
classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes, respectively, based on the detected contractual activity; 
Eidon teaches ([0116] At a point in time t.sub.0, a potential customer 200, by clicking to agree to the terms and conditions of a commercial merchant website being surveyed by the present fraud determination and indication system, is entering into an active tracking mode of the inventive system 100 in use for said website 450, e.g. a website selling telephone cards and services. This starts the predetermined tracking time interval. In the terms and conditions it may be pointed out, that such tracking and fraud indication system is being accepted to by accepting the terms for entering the website. When the customer is agreeing to the terms and conditions, this is event E.sub.0. The time and events taking place is continually being logged by the fraud indication system according to the invention, in order to based on the given rule set to determine a time variable fraud risk potential FRP, 0117, One example is a continuous or intermittent surveying of customers entering and exiting the website, another is a continuous surveying of a potentially fraudulent customer, e.g. over a collection of different websites being serviced by the same or different fraud system providers 1100. Other time intervals may be decided upon according to client specification and fraud system performance and availabilities,

Eldon further teaches ([0118, At a point in time t.sub.1, see FIG. 4, the customer initiates a purchase in event E1 by clicking on a displayed item for sale, e.g. one hundred more SMS-messages to be downloaded at his mobile telephone number. The 

determining an inequivalency score based on the classifications of the contract-bound party into the behavioral classes of each of the first and second sets of behavioral classes, wherein the inequivalency score represents a level of 
in response to determining that the inequivalency score exceeds a predetermined threshold: 
detecting a contractual breach corresponding to a contractual conflict between the engagement activity and the contractual term; and 
performing a remedial action.

Eldon teaches ([0017, If the sum of points or fraud score exceeds a certain threshold, potential fraud is indicated and the transaction in question is not validated, 0102, Calculate Score., 0103, By having access to event pattern histories, i.e. a predetermined selection of previously tracked event sets, each indicating a corresponding probability of a fraudulent act or resulting fraud risk potential, the system 100 is provided with further information as to whether a customer is real or fraudulent. Said event pattern histories may for example be provided from one or more clients, and/or from the fraud indication service provider 1100 on the basis of events from one or more merchants websites. A series of events tracked from said new customer may match one or more of these patterns, and each such pattern being matched increases or decreases by the corresponding resulting fraud risk potential. The event pattern histories may be predetermined by an automatic process within the system defined by the client/and or service provider, or manually by the client and/or service provider, e.g. based on weekly, monthly and/or yearly experiences, 0104, In a preferred embodiment, the fraud risk potential 180 and the behaviour profile itself is time variable, i.e. they vary 

Eldon further discloses [0100, Another alternative or supplement is to use predictive modelling schemes which may provide a fraud risk potential even before the customer has performed a clearly fraudulent act. Events may be assigned different weights in the system. The rule set comprising the rule that a specific event is e.g. indicating positive 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 2, 8, 14, Hofmann further discloses, however, Hofmann does not explicitly disclose, 
wherein the contract engagement event comprises one or more covariate variables by which the contract-bound party is classified.

Eldon teaches ([0014, 0031, In a preferred embodiment of the method according to the invention, said at least one behaviour profile is determined substantially continually and at least after each entity induced event in relation to said at least one action based 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.

wherein classifying the contract-bound party into a behavioral class of each of the first and second sets of behavioral classes comprises: 
grouping the contract-bound party into a latent class defined with respect to a latent variable corresponding to one or more of the covariate variables; and 
determining a probability of class membership of the contract-bound party in the latent class based on the one or more covariate variables corresponding to the latent variable.

Eldon teaches ([0014, 0031, In a preferred embodiment of the method according to the invention, said at least one behaviour profile is determined substantially continually and at least after each entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable continuous behaviour profile. Accordingly, a behaviour profile is provided continuously and for every stage of the entity activity on the action based system, which increases the reliability of the behaviour profile determined, 0033, Alternatively, in another embodiment of the method according to the invention said at least one behaviour profile is determined intermittently by the client after tracking said at least one entity induced event in relation to said at least one action based system, thereby providing at least one substantially time variable intermittent behaviour profile. Thereby, the fraudulent entity may be identified at predetermined points in time, 0059, A behaviour profile is determined substantially continuously, i.e. at least after each customer induced event in relation to said at least 
Eldon further teaches ([0103, The analysis comprises comparing recently tracked events with an event pattern history 180 while applying rule sets comprising weights to some or all events and cross references therebetween. By having access to event pattern histories, i.e. a predetermined selection of previously tracked event sets, each indicating a corresponding probability of a fraudulent act or resulting fraud risk potential, the system 100 is provided with further information as to whether a customer is real or fraudulent. Said event pattern histories may for example be provided from one or more clients, and/or from the fraud indication service provider 1100 on the basis of events from one or more merchants websites, 0105, The resulting fraud risk potential 180 is a combined value to be regarded as representing the probability of fraud. It 180 may take different forms, depending on preference of the client or provider of the website in question and the application of the system 100. In FIGS. 3 and 4, it is shown that the potential 180 is graded into several levels, presented as having ten different levels, e.g. from level 0 to level 9, indicating low fraud probability and high fraud probability, respectively, claim 6, A method according to claim 1, wherein determining a probability of user fraud is performed after each event performed by the user on said first website.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s statistical method by including contractual terms and activity, as disclosed by Eldon.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


Claims 4-6, 10-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (hereinafter, Hofmann, US 2004/0034652), in view of Eldon et al. (hereinafter, Eldon, US 2009/0307028), further in view of 
Tran et al. (hereinafter, Tran, US 2018/0078843).

As per claim 4, 10, 16, Hofmann further discloses, however, Hofmann and Eldon do not explicitly disclose, 
wherein the contract engagement event comprises social media activity by which the engagement activity of the contract-bound party is detected.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s and Eldon statistical method by including social activity detection, as disclosed by Tran.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


As per claim 5, 11, 17, Hofmann further discloses, however, Hofmann and Eldon do do not explicitly disclose,
wherein the contractual conflict comprises a discrepancy between the social media activity of the contract-bound party and an expected contractual activity of the contractual term.


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hofmann’s and Eldon’s statistical method by including social activity detection, as disclosed by Tran.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.





generating an alert based on the detected contractual breach with respect to the social media activity of the contract-bound party and the contractual term.
Tran teaches ([0836, For instance, if the user indicates in his profile that he works as the CEO of a company but recent messages in his social footprint shortly before submitting a membership application indicate that he works as a mail delivery person in the company, the data collected about him will not meet some credit scoring criteria. If the system does not determine the user to have an adequate level of credit worthiness based on the scoring expressions in the credit model, i.e. assigned a low credit score, the user may not be permitted to join the RCA. For example, the member can be rejected if basic profile information such as an email account, cannot be verified 602 If the system determines that the user has an adequate level of credit worthiness, i.e. a credit score that is above a minimum threshold level, the user is then allowed to apply for membership in the RCA, 0834, In a one embodiment, the user's credit score can be negatively impacted by poor repayment performance on a loan either by the user or by someone affiliated with the user. Another embodiment supports the collection treatment of the loan if the borrower is unable to make timely payments toward the repayment of the loan or failing to meet the agreed terms and conditions. Collection treatment can include publishing the news of a user's loan default or delinquency to various social networks as well as the user's network. Failure by an individual borrower to make timely loan payments can prevent other group borrowers from being able to borrow in the future]).
.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Agrawal et al. (US Patent 6233575),
Hofmann et al. (US 2004/0034652, latent class model),
Lazaridis (US 2002/0169730, classifying objects and identifying latent classes),
Weild, David IV (US 2005/0216323, Paid-for research method, contract..), 
Wodetzki et al. (US 2018/0268506, Machine Evaluation of Contract Terms),
Canim et al. (US 2018/0101779, detecting Policy Violation), 
Eldon et al. (US 2009/0307028, IDENTIFYING POTENTIALLY FRAUDULENT CUSTOMERS IN RELATION TO ELECTRONIC CUSTOMER ACTION BASED SYSTEMS, agreement to terms [0116, 0084, 0086, Fig. 3, Behavior [0048, Statistical 0048]).

 
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/SUN M LI/Primary Examiner, Art Unit 3681